DETAILED ACTION
This office action is in response to applicant’s filing dated April 22, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-12 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed April 22, 2022.  Acknowledgement is made of Applicant's amendment of claim(s) 1; and addition of new claim(s) 11 and 12. 
Applicants elected without traverse a formulation species comprising an anti-inflammatory drug, acetylsalicylic acid and an alcohol, methanol in the reply filed on August 12, 2021.  The requirement is still deemed proper.  The Examiner notes that claim 1 has been amended to require heparin.  Thus, examination has been expanded to encompass the formulation species comprising an anti-inflammatory drug, acetylsalicylic acid; an alcohol, methanol; and an anti-coagulant, heparin.  Thus, claims 9 and 10 are presently under examination.   Claim(s) 4, 5, 7 and 8 remain withdrawn.
Newly submitted claims 11 and 12 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Previously examined claims 1-3 and 6 were directed to a solution comprising an alcohol and a nonsteroidal anti-inflammatory drug, while new claims 11 and 12 are directed to a method for adhering a sample to a substrate comprising mixing the sample with an attachment solution, dispensing the mixed sample onto a substrate; and curing the mixed sample to adhere the sample to the substrate.  The inventions are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product can be utilized in a materially different process of using the product, such as dissolving plaques.
 Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11 and 12 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1-3, 6, 9 and 10 are presently under examination as they relate to the elected species: a formulation species comprising an anti-inflammatory drug, acetylsalicylic acid and an alcohol, methanol and expanded formulation species comprising an anti-inflammatory drug, acetylsalicylic acid; an alcohol, methanol; and an anti-coagulant, heparin.

Priority
The present application is a CON of US Application No. 15/787,185 filed on October 18, 2017, which is a CIP of US Application No. 14/956,622 filed on December 2, 2015.  The effective filing date of the instant application is December 2, 2015. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 22, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

Withdrawn Objections and/or Rejections
Double Patenting
The terminal disclaimer filed on April 22, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,101,248 B1 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Thus, the rejection of claims 1-3 and 6 on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 of U.S. Patent No. 10,101,248 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the composition of the previously allowed claims would anticipate the instantly claimed composition.

Modified Objections and/or Rejections
Modifications Necessitated by Claim Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aziz et al (US 2011/0196383 A1).
Regarding claims 1-3, 6, 9 and 10, Aziz teaches a chemical composition comprising about 0.1% to about 100% by weight of one or more of an organic substance including acetylsalicylic acid and about 0% to about 99.9% of one or more additives including methanol and heparin(claim 18).  Aziz teaches acetylsalicylic acid, also known as aspirin, is known to have anti-platelet activity and is therefore used to treat and prevent heart attack; the chemical composition disclosed herein comprises acetylsalicylic acid dissolved in water or an organic solvent in a concentration of about 0.1 % to about 99 .9% [0027] and the chemical composition disclosed herein comprises methanol dissolved in water or an organic solvent in a concentration of about 0.1 % to about 99.9%; in an example showed effectiveness in dissolving atherosclerotic plaque [0028].
When reading the preamble in the context of the entire claim, the recitation a for adhering a sample to a substrate is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

With regard to the amount of acetylsalicylic acid of instant claim 1, the instantly claimed amount of acetylsalicylic acid of 100-1000 ug/mL is equivalent to about 0.01-0.1%.  The amount of acetylsalicylic acid taught by Aziz is 0.1 to 100%, which overlaps with the instantly claimed amount of instant claim 6.  Similarly, the composition taught by Aziz comprises 0.1-99.9% methanol, which overlaps with the instantly claimed amount.  MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Taken together, all this would result in the composition of claims 1-3, 6, 9, and 10 with a reasonable expectation of success.
Response to Arguments
Applicant argues:
Aziz does not teach or suggest all the features of the amended claims. Aziz discloses a method and chemical composition for modifying and dissolving atherosclerotic plaques formed in a patient's blood vessels. However, Aziz does not teach or suggest an attachment solution comprising heparin as recited by the amended independent claim 1. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
	As set forth above, Aziz teaches a chemical composition comprising about 0.1% to about 100% by weight of one or more of an organic substance including acetylsalicylic acid and about 0% to about 99.9% of one or more additives including methanol and heparin.  Methanol and heparin are 2 of 13 explicitly named additives taught by Aziz.  The skilled artisan would easily envisage a composition comprising acetylsalicylic acid and methanol further comprising heparin from the teachings of Aziz, resulting in a composition of the instant claims.
	
Conclusion
Claims 1-3, 6, 9, and 10 are rejected.
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RR/             Examiner, Art Unit 1628                                                                                                                                                                                           
/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628